In re Quality Construction & Production, LLC, et al.; Zurich American Insurance Co.; — Defendant(s); Applying For Supervisory and/or Remedial Writs Office of Workers’ Compensation, District 4, No. 12-08721; to the Court of Appeal, Third Circuit, No. WCW 14-00987.
Granted and remanded to the court of appeal for briefing, argument and full opinion. In its opinion, the court should specifically address its prior holding in Early v. R & J Technical Services, Inc., 12-686 (La.App. 3 Cir. 2/13/13), 129 So.3d 46.